ALLEN, J.
1. Under Section 19, Article 1, of the Ohio Constitution, and within the due process clause *6of the Fourteenth Amendment to the United States Constitution, and under Section 3687, General Code, the separate owners of separate tracts of land which are being sought in appropriation proceedings by a municipal corporation, are entitled to have their separate tracts of land assessed separately and not in a lump sum. This right may be waived.
2. In an appropriation proceeding brought by a municipality under Chapter I, Division II, Title XII, General Code, application was made to appropriate two separate adjacent tracts of land owned by separate owners as if they comprised one tract owned by joint owners, and trial proceeded on that theory. The owners appeared at the trial and themselves offered evidence as to the value of the two tracts as a whole, and tendered no evidence as to the value of the separate tracts, making no objection that the two tracts should be valued separately until after an assessment of the value of the two tracts was made 'in a lump sum by the jury. Such action amounts to a waiver of the right to question the proceedings.
. Judgment affirmed.
'Marshall, C. J., Wanamaker, Jones, Matthias and Day, JJ., concur.